Per Curiam.
Thomas William Johnson was tried, on November 8, 1965, and determined to be a defective delinquent by Judge Meyer M. Cardin, sitting without a jury. Johnson’s only contention in this application for leave to appeal is that no jury was prayed or empanelled for the proceeding. This claim has no merit.
Johnson’s statement of facts admits that his court-appointed attorney advised him of his right to a jury trial and that he told his counsel that he wanted his case heard by a judge. Johnson further admits that he testified at trial that he wanted a judge to hear his case and that he never requested that it be tried by a jury. By his admissions, the applicant has clearly waived his right, granted by Art. 31B, sec. 8(c), to elect a jury determination. Cf. Dickerson v. Director, 235 Md. 668, 202 A. 2d 765 (1964). Accordingly, leave to appeal is denied.

Application denied.